Citation Nr: 1143437	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

On January 13, 2010 the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in January 2011 that remanded the case to the Board for readjudication and issuance of a new decision.

The record reflects that the Veteran has been unemployed approximately since 2000.  In an October 2011 private medical report, M.C., M.D. stated that the Veteran had severe PTSD that had been completely disabling to him for an extended period of time, beginning immediately after his active duty service and becoming profoundly disabling by the year 2000, to the point where he was no longer able to work.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board's January 2010 decision that denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as written precluded effective judicial review.

2.  The evidence of record establishes that the Veteran has PTSD, which has been attributed to his active military service.


CONCLUSIONS OF LAW

1.  The Board's January 2010 decision that denied service connection for a psychiatric disorder, to include PTSD, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).

2.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, based on a Joint Motion that found that the Board had failed to adequately address the evidence of record, the Court remanded the Board's decision on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  Therefore, the Joint Motion found that the Board's January 2010 decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the January 2010 decision of the Board that denied service connection for a psychiatric disorder, to include PTSD, must be vacated, and a new decision will be entered as if the January 2010 decision by the Board had never been issued.

Claim on Appeal

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Effective July 13, 2010, VA has amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Historically, the Veteran served on active duty in the Army from September 1969 to September 1971, with service in Vietnam from October 1970 to September 1971.  Service personnel records revealed that he was assigned to the Headquarters Company, 229th Aviation Battalion, 1st Cavalry Division, and subsequently transferred to Company A, 227th Aviation Battalion, 1st Cavalry Division, as a Cook.  

The Veteran contends that during his tour of duty in Vietnam, regardless of his military occupation specialty designation as a Cook, he functioned as a soldier who was required to engage the enemy.  He described that he was assigned to perimeter duty, participated in a reactionary force when the perimeter was breached, functioned in a helicopter unit, and engaged the enemy on multiple occasions.  He contends that he witnessed the death of fellow soldiers, the maiming of other soldiers, and was consistently exposed to numerous rocket attacks, mortar attacks, combat episodes, and other traumatic events or potential for his death or loss of physical integrity.

The Veteran's service treatment records are negative for any psychiatric complaints or diagnoses.  After separation from military service, in a March 2003 VA treatment report, the Veteran complained of alcohol abuse and the report gave a diagnosis of alcohol dependence.  VA treatment reports, dated in July 2003 and August 2003, gave a diagnosis of substance-induced depression and major depression, respectively.

An October 2003 VA examination for PTSD provided a diagnosis of possible PTSD.  However, the report noted an assessment that it is unlikely that the Veteran had PTSD.  The report stated that the Veteran himself attributed most of his problems to alcohol and not PTSD.  The VA examiner noted that it was difficult to determine if the Veteran's brief symptom narration was valid.  The examiner stated that the Veteran was unable to elaborate on those symptoms and that the Veteran was irritable when asked for details.

In October 2003, J.F., the Veteran's ex-wife and also a substance abuse counselor, submitted a written statement wherein she described the Veteran's drinking problems and inability to keep emotional intimacy during their marriage.  She also described the Veteran's other symptoms, to include depression, hypervigilance, and social withdrawal.  She stated that the Veteran covered up his anger from the war by substance abuse and his anger was masked by the anesthetic effect of the heavy drinking.  She reported an incident in November 1979 when they were on a date to watch the movie 'Apocalypse Now.'  She stated that the Veteran jumped and ducked down in his seat when the scene where helicopters began sweeping towards land and the gunners were firing.  The Veteran remained shaken throughout the movie and began days of continuous drinking after the incident.

In a February 2004 VA treatment report, the Veteran reported that while on active duty he learned that a helicopter was hit by a rocket and people were killed, but that he did not observe the incident.  He also reported that he had flashbacks about the incident 10 to 15 years ago.  The report noted a history of chronic alcohol dependency and mood disorder due to dysphoric condition.

A February 2005 VA PTSD examination report stated that the Veteran's claims file had been reviewed.  The report stated that the Veteran's DSM-IV diagnoses were chronic alcohol dependency, substance-induced mood disorder and anxiety, nicotine dependence, mild cognitive deficit, and personality disorder, not otherwise specified.  The report concluded that the Veteran did not meet DSM-IV PTSD criteria.  In support of this conclusion, the VA examiner noted that a trauma was not identified under Criteria A as the Veteran's narratives about traumatic experiences were diffuse, vague, and not specific.  The report also noted that Criteria B to F were not endorsed.

An August 2005 private medical report stated that the Veteran carried a diagnosis of major depression, panic disorder, and PTSD.  The report also stated that the Veteran's symptoms were quite consistent with a diagnosis of PTSD and there had been no other traumatic experiences in his life other than his tour of duty in Vietnam.

An August 2005 VA treatment report noted that the Veteran had a private psychiatrist who thought the Veteran had PTSD, however noted that two VA psychiatrists both ruled out PTSD.

In April 2007, the Veteran underwent another VA examination for PTSD.  In the VA examination report, the Veteran report that while he served on active duty in Company A, 1st Cavalry, as a Cook, he saw two of his friends killed.  Based on the Veteran's reported history, the VA examiner provided an assessment of PTSD with alcohol dependence in remission.  The examiner noted that the Veteran's PTSD symptoms increased due to unstructured time since his unemployment, and opined that it was more likely that his combat experience was the cause of his PTSD.

In a September 2009 submission, D.D., the Veteran's ex-wife, stated that during the course of their marriage the Veteran had experienced insomnia, nightmares, depression, anger issues, alcoholism, hypervigilance, dysfunctional relationships, panic attacks, and the inability to tolerate crowds and war movies.

January 2011 VA treatment reports noted that the Veteran's PTSD and depression issues were not bothering him but that the Veteran continued to have nightmares and flashbacks, especially if he watched war movies on television.

A March 2011 VA mental health intake assessment report noted that the Veteran had PTSD symptoms of hypervigilance, avoidance, nightmares, and irritability for approximately 20 years after military discharge; however that the symptoms were largely under control at that time.  The diagnoses were PTSD and alcohol dependence.

In a June 2011 VA mental health treatment report, the Veteran complained that "I want to stop thinking about the war."  He reported that during his tour of duty in Vietnam, although he was a cook he would go out on front line on perimeter when attacked.  It was noted that the Veteran had PTSD with reexperiencing, hyperarousal, avoidance, nightmares, flashbacks, avoiding "anything about Vietnam," startling easily with loud noise, and avoiding fireworks.  He reported that his problems were nightmares and flashbacks.  The PTSD screening test was positive.

In an August 2011 VA social work note, the Veteran reported that he lost many friends in service, including one incident where four of them were shot down in a helicopter.

In October 20011, a private physician who is board certified with the American Board of Addiction Medicine, M.C., M.D., stated that he reviewed the Veteran's service records and medical records, and personally interviewed the Veteran regarding the development of his PTSD.  Dr. C. noted that the Veteran was in the midst of a warzone in Vietnam while on active duty and exposed to multiple stressors clearly meeting criteria A from the DSM-IV for PTSD.  Dr. C. opined that there was no question that the Veteran's psychiatric illness developed secondary to the stressor events he experienced in Vietnam, and manifested as a progressively disabling psychiatric illness.  After reviewing the medical records, Dr. C. disagreed with the October 2003 and February 2005 VA examiners' opinion that the Veteran unlikely had PTSD.  Dr. C. stated that such conclusion was inappropriate as no Axis I diagnoses were made for the extensive symptoms the Veteran experienced and the Veteran's description of all the classic DSM-IV criteria for PTSD was not considered.  With regard to the inconsistent statements by the Veteran as to the reported inservice stressors, Dr. C. explained that a cornerstone of PTSD was the victims' difficulty in processing and managing the traumatic events to which they were exposed and that the lack of perfect memory was far more consistent with PTSD than someone who has an exact recollection of every single event occurring in the setting of trauma.  Dr. C. noted

In no way does [the Veteran's] difficulty in presenting the details of his traumatic events suggest that he does not have a diagnosis of PTSD, and there is certainly has (sic) no evidence, given the ample documentation of his combat exposure, to suggest that he is fabricating symptoms.  During my interview, he was able to articulate to me with reasonable clarity the events that occurred leading to the present day.  

The diagnosis was chronic PTSD with delayed onset and a historical diagnosis of alcohol abuse/dependence.  It was noted that the Veteran had all of the DSM-IV criteria for PTSD as he had been exposed to multiple traumatic events, having experienced, witnessed, and been confronted with the events that led to others deaths, the potential for his death, and ongoing threat of the loss of his physical integrity.  In support of the diagnoses, Dr. C. stated

There is no question that [the Veteran's] current response to these past traumas continues to include intense fear, helplessness and anger.  The [V]eteran had ongoing intrusive recollections regarding the distressing events including images, thoughts and perceptions.  There are ongoing recurrent distressing dreams and periods where he's feeling that the traumatic event is reoccurring.   The [V]eteran clearly and overtly has intense psychological distress with any exposure to internal or external cues symbolizing these events.  It is also quite clear that he has psychological reactivity upon exposure to the same cues. This was clearly manifest in my review of the records as well as my interview with the [V]eteran.  [The Veteran] engages in extensive avoidance to present thoughts, feelings, or conversations being presented to him associated with this trauma.

Upon consideration of all of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD is related to his active duty service.  While the record does not show that the Veteran directly engaged in combat with the enemy, at the very least, the evidence shows that the Veteran's claimed stressors relate to fear of hostile military activity.  The Veteran contends that during his tour of duty in Vietnam, he functioned as a soldier who was required to engage the enemy.  He described that he was assigned to perimeter duty, participated in a reactionary force when the perimeter was breached, functioned in a helicopter unit, and engaged the enemy on multiple occasions.  In the October 2011 private physician's report, the Veteran reported that he witnessed the death of fellow soldiers, the maiming of other soldiers, and was consistently exposed to numerous rocket attacks, mortar attacks, combat episodes, and other traumatic events or potential for his death or loss of physical integrity.

The Veteran's service personnel records reflect that he served in Vietnam from October 1970 to September 1971.  Additionally, in October 2011, the Veteran's representative submitted copies of unit records from the 227th Aviation Battalion to which the Veteran was assigned during his active duty in Vietnam.  These records show combat conditions, to include terrorist assassinations of both civilians and soldiers, explosion of a helicopter, small units' actions, heavy automatic weapons fire, red alert, and rocket runs.  This is consistent with the warzone of Vietnam, and corroborates that the Veteran was either directly exposed to combat stressors or that he had a reasonable fear of hostile military activity.  Therefore, the Veteran's claimed stressors in service are verified by the service records, and his service was in a location that would involve 'hostile military activity.'  As there is no evidence of record that contradicts the Veteran's claim as to the in-service stressors, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  Therefore, the Board finds that the Veteran's lay testimony alone is sufficient to establish his in-service stressors.  

The medical evidence of record shows a diagnosis of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  The October 2011 private medical report, as well as more recent VA treatment records dated from August 2005 to March 2011, show a current diagnosis of chronic PTSD.  Specifically, the April 2007 VA examiner opined that based on the Veteran's reported history, it was more likely that his combat experience was the cause of his PTSD.  The Board also accords significant probative value to the opinion of the Veteran's private physician, M.C., M.D., who thoroughly reviewed the Veteran's claims file, to include all newly acquired evidence, and provided a well reasoned opinion that is not inconsistent with the other evidence of record.  Dr. C. took into consideration and attempted to reconcile the conflicting medical opinions of record.  The October 2011 medical opinion from Dr. C. confirm a diagnosis of PTSD meeting the DSM-IV criteria related to the Veteran's inservice stressors during his Vietnam service from October 1970 to September 1971.  The Board finds that Dr. C.'s medical statements constitute medical nexus opinion linking the Veteran's currently diagnosed PTSD to his military service and the reported in-service stressors.  

Overall, the Board finds the medical opinions of record, are at the least, in equipoise.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, applying the doctrine of reasonable doubt, service connection is warranted for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Board's January 2010 decision that denied service connection for a psychiatric disorder, to include PTSD, is vacated.

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


